Citation Nr: 1132709	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In April 2008 the Veteran was accorded a hearing before a Decision Review Officer.  The transcript of that hearing is of record.  

In January 2009 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  The record was held open for 60 days for the Veteran to submit additional evidence.  The evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for fracture of the left humerus was previously remanded by the Board in February 2009 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

In July 2008 the Veteran was accorded a compensation and pension (C&P) joints examination.  The diagnosis was residuals of left humerus fracture prior to service; impingement syndrome, left shoulder; and adhesive capsulitis.  The examiner opined that it is less likely than not that the patient's left shoulder conditions of impingement syndrome and adhesive capsulitis are related to his humerus fracture specifically.  The examiner found that the Veteran reported shoulder pain going into the military service.  He further found that perhaps the Veteran had an undiagnosed injury from the car accident that was specifically related to the shoulder.  As a result, it is as likely as not that the military service could have aggravated his preexisting condition."  

In April 2009, the Veteran was accorded a C&P examination to assess his left humerus.  He was diagnosed with left acromioclavicular arthritis in the April 2009 examination.  The examiner opined that the Veteran's shoulder symptoms are likely not secondary to his humerus fracture.  The examiner noted that the Veteran had acromioclavicular joint arthritis that caused him significant discomfort and decreased activity.  He opined that the Veteran's decreased range of motion and strength was secondary to disuse.  Given his age, the Veteran was likely to have some degree of rotator cuff tendonopathy that was not symptomatic during the examination.  He further opined that it was likely that that condition developed independent of his previous humerus fracture as development of AC joint arthritis in a previous laborer is not uncommon.  He opined that it may or may not have been as a result of his service in the military but stated that the cause and effect relationship could not be stated with absolute certainty.  

The Court of Appeals for Veterans Claims has stated that "a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, it is not clear whether the examiner does not have the expertise to render such an opinion, or whether additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  Id.  Moreover, the examiner may be obligated to conduct research in the medical literature depending on the evidence in the record at the time of examination.  Id.; see Wallin v. West, 11 Vet. App. 509, 514 (1998).  Finally, the examiner should explain what facts cannot be determined; for example, explain if it "cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id.  In light of these deficiencies, another examination is necessary.

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from March 6, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1. Associate with the claims folder all relevant medical records from the VA Medical Center dating from March 6, 2009.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Thereafter, schedule the Veteran for an examination with regard to his claim for service connection for a left shoulder disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe the problems he has had with his left shoulder since his discharge from active service.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that a current left shoulder disability was incurred during active military service.  In that regard, the examiner's attention is directed to the Veteran's report in which he credibly indicates that he was holding onto the horizontal bars during basic training and another serviceman behind him fell and grabbed a hold of him, jerking his shoulder.  In providing the opinion, the examiner should consider the Veteran's credible reports of continuing symptomatology since his discharge from service.  

In addition, the evidence shows that the Veteran was in a motor vehicle accident prior to entering active service and that he experienced a fracture of the left humerus and clavicle.  Accordingly, the examiner should also provide an opinion as to whether a pre-existing injury was aggravated (i.e., increased in disability) during active military service.  A complete rationale must be set forth in the report provided.

If the examiner ultimately determines that opinions cannot be provided without resorting to speculation, the examiner should explain whether additional testing or information is needed, and possibly available, that would permit such an opinion.  If so, that testing or information should be obtained.  If, however, there are facts that cannot be determined, for example, if it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.      

3.  Ensure that the information and opinions provided by the examiner satisfy the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


